DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Species A (Figures 1-7) in the reply filed on 10/5/2021 is acknowledged.

Response to Amendment
Applicant’s amendment filed 1/25/2022 has been entered.
Claims 10-64 are cancelled. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Edward Evans on 2/3/2022.

The application has been amended as follows: 

In the Claims:

-Replace Claim 1 with the following:
1. A powered fastener driver comprising:
a driver blade movable from a top-dead-center position to a driven or bottom-dead-center position for driving a fastener into a workpiece; 
a drive unit for providing torque to move the driver blade from the bottom-dead-center position toward the top-dead-center position, the drive unit including an output shaft;
a rotary lifter engageable with the driver blade, the lifter configured to receive torque from the output shaft of the drive unit in a first rotational direction for returning the driver blade from the bottom-dead-center position toward the top-dead-center position; and
a kickout arrangement at least partially defined by an outer surface of the output shaft and an aperture of the lifter that receives the output shaft, the kickout arrangement configured to permit limited rotation of the lifter relative to the output shaft between a first position and a second position, 
wherein the lifter is in the first position relative to the output shaft when returning the driver blade from the bottom-dead-center position toward the top-dead-center position, and
wherein the kickout arrangement permits the lifter to rotate relative to the output shaft from the first position to the second position, without torque being applied to the 

-Replace Claim 3 with the following:
3. The powered fastener driver of claim 1, wherein the output shaft defines a rotational axis, and wherein the lifter rotates about the rotational axis between the first position and second position.

-Replace Claim 65 with the following:
65. The powered fastener driver of claim 1, wherein the lifter includes a body having a hub, a first flange radially extending from one end of the hub, a second flange radially extending from an opposite end of the hub and spaced from the first flange, and one or more pins extending between the flanges, and wherein the one or more pins are configured to engage the driver blade.

-Replace Claim 66 with the following:
66. A powered fastener driver comprising:
a driver blade movable from a top-dead-center position to a driven or bottom-dead-center position for driving a fastener into a workpiece; 
a drive unit for providing torque to move the driver blade from the bottom-dead-center position toward the top-dead-center position, the drive unit including an output shaft that defines a rotational axis;

a kickout arrangement at least partially defined by an outer surface of the output shaft and the aperture of the lifter that receives the output shaft, the kickout arrangement configured to permit limited rotation of the lifter relative to the output shaft between a first position and a second position, 
wherein the lifter is in the first position relative to the output shaft when returning the driver blade from the bottom-dead-center position toward the top-dead-center position, and
wherein the kickout arrangement permits the lifter to rotate relative to the output shaft from the first position to the second position, after the driver blade reaches the top-dead-center position to release the driver blade and initiate a fastener driving operation, 
wherein the aperture includes two opposed curvilinear segments and two opposed protrusions that extend radially inward of a base circle coinciding with the two opposed curvilinear segments.
 


Allowed Claims / Reasons for Allowance
Claims 1-9, 65 and 66 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 66, none of the prior art references, alone or in combination, anticipate or render obvious the claimed invention. 
Specifically, regarding Claim 1, none of the prior art references disclose a powered fastener driver comprising all of the claimed features including a kickout arrangement at least partially defined by an outer surface of the output shaft and an aperture of the lifter that receives the output shaft, the kickout arrangement configured to permit limited rotation of the lifter relative to the output shaft between a first position and a second position, wherein the kickout arrangement permits the lifter to rotate relative to the output shaft from the first position to the second position, without torque being applied to the output shaft in a second rotational direction that is opposite the first rotational direction, after the driver blade reaches the top-dead-center position to release the driver blade and initiate a fastener driving operation.
Specifically, regarding Claim 66, none of the prior art references disclose a powered fastener driver comprising all of the claimed features including a kickout arrangement at least partially defined by an outer surface of the output shaft and the aperture of the lifter that receives the output shaft, the kickout arrangement configured to permit limited rotation of the lifter relative to the output shaft between a first position and a second position, wherein the kickout arrangement permits the lifter to rotate relative to the output shaft from the first position to the second position, after the driver blade reaches the top-dead-center position to release the driver blade and initiate a fastener driving operation, wherein the aperture includes two opposed curvilinear segments and two opposed protrusions that extend radially inward of a base circle coinciding with the two opposed curvilinear segments.
Sato (US PGPUB 2017/0190037-cited in the IDS) is viewed as the closest prior art reference. As outlined in the Non-Final Rejection mailed on 10/25/2021, Sato discloses several features of the claimed invention of both Claims 1 and 66. However, even though Sato discloses several different kickout arrangements (i.e. see 235, 232a, 236 of Figures 6a-7c and 332a, 332b, 235 of Figure 8a) that are configured to permit limited rotation of the lifter (234) relative to the output shaft (209) these kickout arrangements are not at least partially defined by an outer surface of the output shaft and an aperture of the lifter that receives the output shaft and further these kickout arrangements (see 235, 232a, 236 of Figures 6a-7c) require torque being applied to the output shaft (209) in a second rotational direction (via the elastomer 236) that is opposite the first rotational direction, after the blade reaches the top-dead-center position to release the driver blade and initiate a fastener driving operation (see description in Para. 0092 for reference).
Even further the aperture of the lifter (234) of Sato does not include two opposed curvilinear segments and two opposed protrusions that extend radially inward of a base circle coinciding with the two opposed curvilinear segments as outlined by Claim 66.
Further, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the driver of Sato to comprise a kickout arrangement as claimed in Claims 1 and 66 without improper hindsight drawn from Applicant’s specification as motivation as well as significant structural changes that could ruin the intended function of the driver of Sato. 
Therefore, the claimed invention of Claims 1 and 66 are viewed as allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Miyashita (USP 10,363,650) teaches a lifter arrangement comprising two pinion gears (i.e. 83, 86; Figure 18) which allow for relative rotation to one another (see abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        2/4/2022